DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
Priority
Claims 1, 2, 9, 10, 14, 15, 21, 22, and 28-31 have an effective filing date of 4/1/2016 (with earliest support in provisional application 62/317,214. Claims 3-5, 8, 11, 12, 16-18, 23, 24, and 26 have an effective filing date of 3/31/2017 (with earliest support in PCT/US2017/025555). Claims 6, 7, 13, 19, 20, and 25 have an effective filing date of 10/1/2018 (with earliest support in the presently filed application). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to the proposed rejection of claims 1 and 14 in the Advisory Action mailed on 1/25/2022 have been fully considered and are persuasive.  The proposed rejection has been reconsidered in view of applicant’s arguments since applicant’s arguments are found persuasive that the modification of Wynne et al.’s cutting edge to be angled radially inward relative to an outer diameter of the elongate body as suggested by Guggenheimer et al. would not have been obvious to one of ordinary skill in the art since the motivation provided does not apply to the cutting member of Wynne et al. as it is not deployed in a similar manner and the modification is specific to the deployment of the cutting element.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: see Response to Arguments above and applicant’s Remarks filed on 2/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2022